           Case 2:20-cv-02158-SU        Document 9      Filed 03/19/21   Page 1 of 12




  Tom Buchele, OSB No. 081560
  Earthrise Law Center
  10101 S. Terwilliger Blvd.
  Portland OR 97219-7799
  Telephone: 503-768-6736
  Fax: 503-768-6642
  E-mail: tbuchele@lclark.edu

  Jesse A. Buss, OSB No. 122919
  Willamette Law Group
  411 Fifth Street
  Oregon City OR 97045-2224
  Tel: 503-656-4884
  Fax: 503-608-4100
  Email: jesse@WLGpnw.com

  Attorneys for Plaintiff Blue Mountains Biodiversity Project


                               UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                      PENDLETON DIVISION



  BLUE MOUNTAINS BIODIVERSITY                Case No. 2:20-cv-2158-SU
  PROJECT, an Oregon non-profit corporation;


                        Plaintiff,                JOINT PROPOSED INITIAL
                                                  CASE MANAGEMENT SCHEDULE
                v.

  SHANE JEFFRIES, in his official
  capacity as Ochoco National Forest
  Supervisor; and
  UNITED STATES FOREST SERVICE,
  an agency of the United States Department
  of Agriculture.


                        Defendants.


Page 1:       JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
            Case 2:20-cv-02158-SU         Document 9       Filed 03/19/21      Page 2 of 12




          The parties jointly propose a schedule for the filing of, and briefing of any potential

  challenges to, the administrative record, which the parties propose Defendants to lodge on March

  26th. In addition, the parties set forth their separate positions on scheduling briefing on the

  merits of this case.

          The parties agree that the claims in this case involve review of an administrative record

  and are therefore exempt from initial disclosures and discovery planning requirements set forth

  in the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 26(a)(1)(B)(i), 26(f)(1). In

  administrative record review cases, judicial review does not concern disputed facts that the

  court must resolve. Instead, “the function of the district court is to determine whether or not,

  as a matter of law, the evidence in the Administrative Record permitted the agency to make

  the decision it did,” and “summary judgment is an appropriate mechanism for deciding the

  legal question of whether the agency could reasonably have found the facts as it did.

  Occidental Eng’g Co. v. INS, 753 F.2d 766, 769-70 (9th Cir. 1985).

          While the parties anticipate that Plaintiff’s claims will ultimately be resolved on

  cross-motions for summary judgment, Plaintiff believes it will suffer irreparable harm if

  work under the contract implementing the Walton Lake Restoration Project (the “Project”)

  begins before this litigation is resolved. 1 Work under the contract is currently scheduled to

  begin no sooner than September 2021. Should that proposed start date occur before

  September 2021, Defendants have agreed to provide Plaintiff with notice of that change at



  1
    Work that does not fall under the contract, and that is ongoing or anticipated to be completed
  before September 2021, includes: refreshing contract boundaries, reposting boundary tags,
  remarking cut trees in thinning units, recruising timber, working with a Landscape Architect to
  ensure that scenic quality objectives are met, felling hazard trees before the Walton Lake
  Campground is opened for the 2021 season, and moving the felled trees off of roads, paths, and
  parking areas within the Walton Lake Developed Recreation Area.
Page 2:        JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
              Case 2:20-cv-02158-SU        Document 9       Filed 03/19/21      Page 3 of 12




  least three weeks prior to the start of contract implementation. Once such notice is provided,

  Defendants will not commence any Project activities until the three-week period has

  elapsed.

          If this matter cannot be fully resolved on the merits before September 2021, or if

  Defendants provide Plaintiff with an earlier implementation date, Plaintiff reserves the right

  to seek preliminary relief. Plaintiff believes that such relief would be necessary to prevent

  irreparable harm to its interests. Defendants do not agree that Plaintiff would suffer

  irreparable harm if work proceeds under the contract.

          The parties conferred and jointly propose the following initial case management

  schedule:


     •    February 5, 2021: Defendants provided a copy of the administrative record to Plaintiff

          on one Universal Serial Bus (USB) drive. Plaintiffs reviewed the administrative record.

     •    March 5, 2021: Plaintiff informed Defendants in writing as to any materials that it

          asserts are necessary to supplement or complete the administrative record. On March 11,

          Plaintiff sent Defendants a few requested additions. The parties conferred, in good faith,

          in an attempt to resolve any issues informally.

     •    March 22, 2021: If, at the conclusion of the conferral process, the parties cannot come

          to a resolution regarding objections to the administrative record, Plaintiff will file a

          motion to supplement, complete, and/or correct the administrative record.

     •    March 26, 2021: Defendants will lodge the administrative record that they provided to

          Plaintiff on February 5th and with any agreed to changes with the Court on a USB drive.

     •    April 5, 2021: Defendants will file a brief in opposition to Plaintiff’s motion to

          supplement or complete the administrative record.
Page 3:         JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
            Case 2:20-cv-02158-SU         Document 9       Filed 03/19/21     Page 4 of 12




     •    April 12, 2021: Plaintiff will file a reply in support of their motion to supplement or

          complete the administrative record.

          The above represents the parties’ scheduling agreement as to the administrative record

  only. However, after conferring in good faith, the parties were unable to agree on further

  scheduling matters. Plaintiff’s position is that a briefing schedule for summary judgment should

  not be entered until after any legal challenge to the administrative record is resolved.

  Defendants’ position is that a briefing schedule for summary judgment can and should be entered

  at this time and the parties should brief summary judgment while any administrative record

  challenge is pending. Accordingly, as set forth below, Plaintiff and Defendants are each

  separately submitting, for the Court’s consideration, scheduling proposals regarding summary

  judgment.

          Defendants’ Proposed Summary Judgment Briefing Schedule:

          Defendants respectfully request that the Court enter a scheduling order, at this time,

  which includes a schedule for briefing cross-motions for summary judgment. This Project has

  now been delayed for several years and Defendants believe that for the Project to be completed

  before the Walton Lake campground reopens in the spring/summer of 2022, work will need to

  commence in September 2021. In the event that Plaintiff brings a motion challenging the

  sufficiency of the administrative record, that motion can be resolved either before briefing on

  summary judgment commences or while summary judgment briefing takes place. In the latter

  case, Plaintiffs can attach any materials they believe should have been included in the

  administrative to their summary judgment brief and Defendants can move to strike the inclusion

  of those attachments, if appropriate. In Defendant counsel’s experience, parties have

  successfully resolved a plaintiff’s challenge to the sufficiency of an administrative record in a

Page 4:        JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
            Case 2:20-cv-02158-SU          Document 9       Filed 03/19/21     Page 5 of 12




  case under the Administrative Procedure Act (“APA”) without needless delay to resolution of the

  underlying merits of Plaintiff’s claims in precisely this way. See e.g., Los Padres Forest Watch

  v. U.S. Forest Serv., (C.D. Cal.), No. 2:19-cv-5925), Feb. 11, 2020 Order Setting Briefing

  Schedule, ECF No. 36, attached hereto as Ex. 1; see also Wild Wilderness v. Allen, No. 6:13-cv-

  0523-TC (D. Or.) June 18, 2013 Minute Order, ECF No. 14. 2 This allows the Court to resolve

  any challenges to the administrative record either before or when it rules on the underlying

  merits. And it allows the Court to resolve the case without Plaintiff seeking emergency briefing

  caused by its delay in briefing the merits of its case.

          Plaintiff complains below that it cannot litigate its case without a “settled evidentiary

  record.” However, this case is one that is brought under the Administrative Procedure Act and

  will therefore be resolved “on the administrative record already in existence, not some new

  record made initially in the reviewing court.” Camp v. Pitts, 411 U.S. 138, 142 (1973). That is

  the focal point of judicial review in an APA case. Id. To the extent that Plaintiff seeks to

  supplement that record, this Court can resolve both the merits of the case and any motion to

  supplement the record at the same time. To allow Plaintiff to delay judicial review of the merits

  of its claim through motions practice on the sufficiency of the administrative record would

  merely delay this Court’s resolution of the merits and manufacture an emergency of Plaintiff’s

  own creation.

          Below, Plaintiff also complains that it will be in an “impossible position” were it to

  litigate the case while the Court resolves a potential motion challenging the administrative

  record, or that this Court would somehow abuse its discretion in resolving the merits of a case at



  2
   The text of that order states: “Plaintiff will notify defendant of any concerns regarding the
  administrative record by 9/6/2013. Plaintiffs' Dispositive Motions are due by 9/27/2013.”
Page 5:       JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
            Case 2:20-cv-02158-SU         Document 9       Filed 03/19/21     Page 6 of 12




  the same time that is resolves an administrative record motion. Plaintiff offers no authority to

  support these claims and they are plainly incorrect. As the Los Padres ForestWatch case cited

  above demonstrates, parties can brief the merits of an APA challenge to agency action while

  proceeding to resolve any potential dispute that a plaintiff may have with the administrative

  record that is lodged with the court. The parties can do so in this case as well. This Court has

  wide discretion to manage its cases and should exercise that discretion here.

          Because work on the Project could commence as early as September 2021, to avoid

  additional briefing on a potential motion seeking preliminary relief brought by Plaintiffs and to

  allow the Court time to consider and rule on the merits of the case, Defendants propose the

  following briefing schedule. The following proposed schedule aims to have the merits of the

  case fully briefed by July 7, 2021, with the hope that the Court can resolve the case prior to

  the commencement of work under the contract.

          Defendants propose the following schedule for briefing summary judgment:


     •    April 28, 2021: Plaintiff will file a Motion for Summary Judgment and memorandum in

          support. Plaintiff’s’ Summary Judgment Motion and Memorandum shall be limited to 40

          pages in length, excluding caption, signature block, and any certificates of service or

          compliance.

     •    May 26, 2021: Defendants will file a combined Cross-Motion for Summary Judgment

          and memorandum in support. Defendants’ combined Cross-Motion for Summary

          Judgment and memorandum in support shall be limited to 40 pages in length, excluding

          caption, signature block, and any certificates of service or compliance.

     •    June 16, 2021: Plaintiff will file a combined Response to Defendants’ Cross-Motion for

          Summary Judgment and Reply in Support of Plaintiff’s Motion for Summary Judgment.
Page 6:        JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
           Case 2:20-cv-02158-SU           Document 9       Filed 03/19/21     Page 7 of 12




          Plaintiff’s combined Response and Reply shall be limited to 35 pages in length,

          excluding caption, signature block, and any certificates of service or compliance.

     •    July 7, 2021: Defendants will file Reply in Support of their Cross-Motion for Summary

          Judgment. Defendants’ Reply shall be limited to 35 pages in length, excluding caption,

          signature block, and any certificates of service or compliance.



          Plaintiff’s proposal to resolve the administrative record before setting a summary

  judgment briefing schedule:

          The claims in this case are exclusively based, and will be exclusively decided, on the

  Administrative Record (AR). But the AR is not yet settled. Put mildly, and as explained below, it

  would be inappropriate to require the parties to brief summary judgment before the Court settles

  the AR. The Court should therefore decline to adopt Defendants’ proposed summary judgment

  briefing schedule. An appropriate approach to scheduling the summary judgment briefing in this

  case would involve waiting until after the Court resolves the AR dispute. Specifically, the Court

  should order to parties to confer about a schedule for briefing summary judgment within fourteen

  (14) days following the Court’s settling of the AR. With this approach, Plaintiff is not forced to

  brief summary judgment without the benefit of a settled record.

          Defendants have provided Plaintiff with the AR, and Plaintiff has already identified

  numerous problems with it (only a few of which have been resolved by informal conferral with

  counsel for Defendants). Chief among them, and one which Defendants have indicated they do

  not plan to correct, is Defendants’ failure to include a privilege log with the AR. And that is but

  one example of many. Therefore, while the parties have resolved some of their disputes

  regarding the AR, it is apparent to Plaintiff that the parties will ultimately require the Court’s

Page 7:        JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
           Case 2:20-cv-02158-SU          Document 9       Filed 03/19/21     Page 8 of 12




  intervention to settle the AR. That will take time.

         Per the parties’ joint proposed schedule (above), Plaintiff’s motion to complete/correct

  the AR is due on March 22nd, and the AR-related briefing will conclude on April 12th.

  Defendant argues supra that “[the AR] motion can be resolved either before briefing on

  summary judgment commences or while summary judgment briefing takes place.” But the

  former is unlikely under Defendant’s proposed schedule, and the latter is completely

  inappropriate. First, under Defendants’ proposed summary judgment briefing schedule, it is

  unrealistic to expect the Court to settle an AR dispute before Plaintiff’s summary judgment

  motion is due. Under Defendants’ proposal, Plaintiff’s summary judgment motion would be due

  only twelve business days after Plaintiff’s AR reply brief is due, on April 28th, regardless of

  whether the Court has resolved the AR dispute by then. In Plaintiff’s counsels’ experience, it is

  very unlikely that a Court will digest the briefing and issue a decision on the AR in just over two

  weeks. 3 And even if the Court does settle the AR within two weeks of the end of briefing, that

  would only, at best, give Defendants only a few days to prepare and file any additions to the

  record ordered by the Court and Plaintiff only a few days to prepare and file its motion for

  summary judgment based on that new record .

         Second, assuming the AR remained unsettled by April 28th (the due date for Plaintiff’s

  summary judgment motion under Defendants’ proposed schedule), that would put Plaintiff in an

  impossible position. Under those circumstances Plaintiff’s attorneys would be forced to file a

  motion for summary judgment without the benefit of a settled evidentiary record (and, likely,

  with outstanding issues of material fact - making summary judgment inappropriate), and


  3
    Although the parties have attempted in good faith to resolve their record disputes without
  motion practice, significant disputes nonetheless remain, and those disputes do not just concern a
  few missing records.
Page 8:       JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
            Case 2:20-cv-02158-SU          Document 9        Filed 03/19/21      Page 9 of 12




  prejudice Plaintiff’s ability to present its case. In the context of a record review case like this, the

  Court’s imposition of such a schedule on Plaintiff over its objection would be an abuse of

  discretion. The two cases Defendant cites to, Los Padres Forest Watch v. U.S. Forest Serv.,

  (C.D. Cal.), No. 2:19-cv-5925) and Wild Wilderness v. Allen, No. 6:13-cv-0523-TC (D. Or.),

  both involved scheduling orders that the parties negotiated and both parties asked the Court to

  enter. See Los Padres, ECF No. 35 (agreed schedule). 4 Unlike in those cases where the record

  disputes were either resolved before summary judgment briefing, see Wild Wilderness, ECF No.

  29 (defendant filing supplemental record filed before summary judgment briefing), or were quite

  limited, see Los Padres, ECF No. 38 (plaintiffs’ motion seeking to supplement the record with a

  single document), in this case, because of the significantly different potential record disputes, the

  simultaneous record and summary judgment briefing demanded by Defendants would likely be

  unworkable and quite prejudicial to Plaintiff. 5

          Defendants suggest supra that the AR does not need to be settled before Plaintiff submits

  its motion for summary judgment because Plaintiff can “attach any materials they believe should

  have been included in the [AR] in their summary judgment brief and Defendants can move to

  strike the inclusion of those attachments, if appropriate.” But that unorthodox suggestion is

  problematic for several reasons. First, it creates uncertainty in the record which could lead to

  substantial waste. That is, if any one of Plaintiff’s summary judgment arguments is dependent on



  4
   Plaintiff’s counsel here, Mr. Buchele, was counsel of record in the Wild Wilderness case and
  can attest that the schedule that court entered, see ECF No. 14, was a schedule agreed to by both
  parties.
  5
    It is also worth noting that the ambitious schedules initially agreed to by the parties in those
  cases both ended up taking several months longer. See Los Padres, ECF Nos. 36 and 55
  (defendant filing final brief more than two months later than initially scheduled); Wild
  Wilderness, ECF No. 14 and 41 (same).
Page 9:         JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
            Case 2:20-cv-02158-SU        Document 9       Filed 03/19/21      Page 10 of 12




  certain disputed documents making it into the AR, and the Court eventually rules against the

  inclusion of those documents in the AR, then likely a substantial portion of Plaintiff’s summary

  judgment brief will have gone to waste. Second, and perhaps more importantly, the current

  record disputes between the parties do not involve just a few missing records and include records

  that Plaintiff currently does not have in its possession and therefore cannot simply attach to its

  summary judgment motion. Although a small number of the record disputes have been resolved

  by conferral, significant disputes remain, and the fact of the matter is that Defendants have no

  basis for suggesting that Plaintiff can avoid any evidentiary problems by simply attaching a few

  documents to its summary judgment motion. Defendants’ refusal to provide a privilege log with

  its AR means that Plaintiff does not yet know what documents Defendants are withholding, and

  which might be appropriate for inclusion in the AR. Defendants’ suggestion that Plaintiff simply

  “attach” disputed AR documents to its summary judgment brief cannot work if Plaintiff does not

  know what those documents are, or if they even exist. Therefore the privilege log issue,

  anticipated to be briefed in Plaintiff’s motion to complete/correct the AR, should be resolved

  before the Court sets a summary judgment briefing schedule. That cannot happen under

  Defendants’ proposed schedule.

           Defendants argue that the Court should set a summary judgment briefing schedule now

  so that the case can be resolved on the merits by September without the need for Plaintiff to seek

  emergency relief. Although Plaintiff too would like to avoid unnecessary motion practice in the

  form of a motion for a preliminary injunction, that goal cannot require Plaintiff to be forced to

  brief summary judgment based on an incomplete administrative record or be driven by

  Defendants’ self-selected implementation schedule.

           In terms of Defendants’ implementation schedule, although Defendants complain that the

Page 10:       JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
            Case 2:20-cv-02158-SU        Document 9       Filed 03/19/21     Page 11 of 12




  Walton Lake Project has been “delayed for several years,” that situation is entirely of

  Defendants’ making. Defendants issued their Decision Notice (DN) for this project only on

  December 7, 2020. ECF #1 at 2. Plaintiff filed this lawsuit four days later. Therefore, if there has

  been delay regarding implementation of this project, it was not caused by Plaintiff’s delay in

  bringing this case. By the same token, Defendants, not Plaintiff, are the ones in control of the

  timing of implementation of the project, and they can postpone its implementation if they desire.

  Defendants’ current position regarding when this Project needs to be implemented is inconsistent

  with what they told the Court in 2016. In 2016 Defendants told the Court the Project could only

  be implemented while the Walton Lake Campground was closed, starting on October 15th, and

  needed to be completed before the campground opened up again then next Spring. League of

  Wilderness Defenders/Blue Mountains Biodiversity Project v. Turner et al., (D. Or.) No. 2:16-

  CV-01648-MO, ECF No. 18 (Declaration of Slater Turner) at 5. Now Defendants insist logging

  must begin in September, while the campground is still open, with no explanation as to the need

  for a changed implementation schedule as compared to 2016.

           Finally, even under Defendants’ proposed summary judgment briefing schedule, which

  requires Plaintiff to forego merits briefing based on a complete record to satisfy Defendants’

  self-imposed schedule, it is unlikely there would actually be a final decision on the merits before

  Defendants’ preferred implementation date. Unless all parties consent to a binding decision from

  Magistrate Judge Sullivan, the schedule Defendants have proposed would at best only lead to the

  Magistrate Judge issuing Findings and Recommendations before September. There would then

  likely need to be an objection process before the assigned District Court Judge. See 28 U.S.C. §

  636(b)(1)(C) (governing the written objection process after a magistrate judge issues proposed

  findings and recommendations). In Oregon, District Judge review of a magistrate’s proposed

Page 11:       JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
           Case 2:20-cv-02158-SU        Document 9       Filed 03/19/21    Page 12 of 12




  findings and recommendations generally takes 60 days or more.

  https://www.ord.uscourts.gov/index.php/court-info/our-judges/consenting-to-magistrate-judge-

  jurisdiction

           For the above reasons, the Court should decline to enter a summary judgment briefing

  schedule at this time. Instead, the Court should order the parties to confer regarding a summary

  judgment briefing schedule within 14 days after the Court resolves Plaintiff’s AR motion,

  assuming one is filed.

  Respectfully submitted this 19th day of March 2021.

   /s/ Tom Buchele (by SCD w/ permission)
   Thomas Buchele, OSB No. 081560                   JEAN E. WILLIAMS
   Earthrise Law Center                             Acting Assistant Attorney General
   Lewis & Clark Law School
   10101 S. Terwilliger Blvd.                       /s/ Sean C. Duffy
   Portland OR 97219-7799                           SEAN C. DUFFY
   Telephone: 503-768-6736                          United States Department of Justice
   Fax: 503-768-6642                                Environment and Natural Resources Division
   E-mail: tbuchele@lclark.edu                      Natural Resources Section
                                                    150 M Street NE
   Jesse A. Buss (by SCD w/ permission)             Washington, DC 20002
   Jesse A. Buss, OSB # 122919                      Tel: 202-305-0445
   Willamette Law Group                             Fax: 202-305-0506
   411 Fifth Street                                 sean.c.duffy@usdoj.gov
   Oregon City OR 97045-2224
   Tel: 503-656-4884                                Attorneys for Defendants
   Fax: 503-608-4100
   Email: jesse@WLGpnw.com

   Attorneys for Plaintiff Blue Mountains
   Biodiversity Project




Page 12:         JOINT PROPOSED INITIAL CASE MANAGEMENT SCHEDULE
